Citation Nr: 0718281	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO. 04-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right arm (major), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from July 1943 until December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board first considered this appeal in August 2005 and 
denied the claim for benefits. The veteran sought review of 
the Board's August 2005 decision before the U.S. Court of 
Appeals for Veterans Claims (Court). By order dated in 
January 2007 and pursuant to a joint motion for remand filed 
by the parties, the Board's August 2005 decision was vacated. 
The terms of the joint motion for remand were incorporated by 
the Court in its order, and are thus binding upon VA, 
including the Board. Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Having considered the joint motion for remand in light of the 
record, the Board finds that this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. The 
Joint Motion for Remand indicated that VA failed to fulfill 
the duty to assist by providing an adequate VA examination. 

Specifically, the Joint Motion for Remand indicated the July 
2003 VA examination was inadequate for rating purposes as it 
evaluated the lower right arm when the record reflected the 
veteran incurred a shrapnel wound to the posterior medial 
aspect of the right humerus 6 inches above the elbow joint, 
or the upper arm. See also 38 C.F.R. § 4.2 ("If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.") Furthermore, the law 
provides that in considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date. 38 C.F.R. § 
4.41. Evaluation of injury includes consideration of 
resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring. See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54. There is no 
indication that the examiner reviewed the claims file and as 
such did not adequately consider the history and attendant 
circumstances of the shrapnel injury to the right arm.

Under these circumstances, the Board is of the opinion that 
the veteran should be afforded an additional VA examination 
that includes a complete and accurate review of all records 
associated with the claims file, including the veteran's 
service medical records and evaluates the severity of the 
residuals of a shrapnel wound to the upper right arm. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should afford the veteran a 
comprehensive medical examination to 
determine the severity of the residuals of 
a shrapnel wound to the right upper arm, 
to be conducted by a qualified physician. 
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and the 
examiner is requested to report complaints 
and clinical findings in detail. The 
examiner should describe the residuals of 
the gunshot wound to the upper right arm 
to include the size of any scarring, 
whether any scars are tender or painful, 
or are unstable. The examiner should also 
indicate whether there is limitation of 
function of the upper right arm due to the 
gunshot wound or the scarring. A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file, including a copy of this remand, 
must be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



